DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 13, 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nemani et al (US 2019/0259625).
Nemani et al teaches a processing chamber 300 comprising: a chamber body having a top, sidewall and bottom (chamber body 310) defining an upper interior region (loading position) and a lower interior region (processing position); a heater assembly on the bottom of the chamber body in the lower interior region (processing position), the heater assembly (heaters 312, 327 in chamber body 310 and shell 320) comprising a bottom, sidewall and a top defining a process region (processing position); a wafer cassette assembly 330 inside the heater assembly; and a motor 370 configured to move the wafer cassette assembly from the lower interior region inside the heater assembly to the upper interior region. (Fig 3; [0034]-[0041]). It is noted that the heating assembly is given the broadest reasonable interpretation which would include any assembled parts for heating comprising a bottom, sidewall, and top defining a process region; therefore includes the chamber body 310 with heating elements 312; the shell 320 with heating elements 327 and lid 340 which couples to the shell 320 when the cassette is in the processing position (Fig 3).
Referring to claim 4-5, Nemani et al depicts a plurality of heating element 312 and heating coils 327 adjacent the bottom (Fig 3), which reads on the heater assembly comprising a heating element adjacent the bottom of the heater assembly. 
Referring to claim 6, Nemani et al teaches heating coils 327 radially inward of heating elements 312, which reads on the heating elements adjacent the bottom of the heater assembly are separated into a plurality of radial zones (Fig 3).
312 around the sidewall 320. (Fig 3).
Referring to claim 8, Nemani et al teaches the heating element 327 is located within an interior of the heating assembly. (fig 3).
	Referring to claim 13, Nemani et al teaches the wafer cassette 330 comprises a plurality of wafer 335 supports positioned to support a wafer during processing, each of the wafer supports comprising a plurality of wafer support elements spaced along a height of the wafer support (See Fig 3).
	Referring to claim 15, Nemani et al teaches the sidewall of the chamber body comprises a loading port 345, which reads on a slit valve, in the upper interior region to load and unload wafers from the wafer cassette.
	Referring to claim 16, Nemani et al teaches a steam source in fluid communication with an interior of the heating assembly through a steam injection port 352 (Fig 3; [0037]-[0041]).
	Referring to claim 17, Nemani et al teaches at least one sensor 314 within the upper interior region to measure one or more of temperature or pressure (Fig 3; [0038]-[0041]).
	Referring to claim 18, Nemani et al teaches a controller 380 connected to one or more of the heater assembly, the wafer cassette, the motor, an opening in the sidewall of the chamber in the upper interior region or one or more sensors within the upper interior region to measure one or more of temperature or pressure (Fig 3; [0034]-[0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemani et al (US 2019/0259625), as applied to claim 1, 4-8, 13, and 15-18 as discussed above, and further in view of Jdira et al (US 2012/0186573).

In an thermal processing furnace, Jdira et al teaches a double walled heating assembly comprising an inner wall 40 and an outer wall 30, and heating means, such resistive heating coils 22, and a gas passage 20 to provide fluid communication the process region and the upper region and the gas passage has flow deflector 50 protruding from the wall into the gas passage to prevent back flow, which clearly suggests a double walled labyrinthine exit flow path (Fig 1; [0023]-[0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention Nemani et al by providing a double-walled labyrinthine exit flow path, as taught by Jdira et al, to prevent back flow.
Referring to claim 3, the combination of Nemani et  al and Jdira et al teaches a steam source in fluid communication with an interior of the heating assembly through a steam injection port 352 (Nemani Fig 3; [0037]-[0041]).
Referring to claim 19, claim 19 is a combination of dependent limitations and those limitations are discussed previously above. 

Claim 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemani et al (US 2019/0259625), as applied to claim 1, 4-8, 13, 15-18assd above, and further in view of Yamaguchi et al (US 2019/0341281).
327 within the processing region. 
In a heat treatment apparatus, Yamaguchi et al teaches a heat generating element 52 arranged to be spirally wound on the inner circumferential side of a first insulating member 50 the heat generating element 52 is fixed to the insulating member by a pin, which reads on wire ([0011]-[0030]). Yamaguchi et al also teaches the heat generating element wire may be divided into a plurality of zones in vertical direction to adjust the temperature processing container 4 in a vertical direction by controlling the amount of heat generated by the heat generating element for each zone ([0020]-[0026], Fig 1).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nemani et al by dividing the heating element into a plurality of zones in vertical direction to adjust the temperature processing container 4 in a vertical direction by controlling the amount of heat generated by the heat generating element for each zone, as taught by Yamaguchi et al.
	Referring to claim 10, the combination of Nemani et al and Yamaguchi et al teaches the heat generating element wire may be divided into a plurality of zones in vertical direction to adjust the temperature processing container 4 in a vertical direction by controlling the amount of heat generated by the heat generating element for each zone, which reads on the heating elements adjacent the sidewall of the heater assembly is separated into a plurality of axial zones (Yamaguchi [0020]-[0026], Fig 1).
327 and depicts the heating element attached to the shell 320 (fig 3), however does not explicitly teach a wire guide.
In a heat treatment apparatus, Yamaguchi et al teaches a heat generating element 52 arranged to be spirally wound on the inner circumferential side of a first insulating member 50 the heat generating element 52 is fixed to the insulating member by a pin, which reads on wire ([0011]-[0030]). Yamaguchi et al also teaches the heat treatment apparatus comprising an inner and outer tube and are formed of a heat-resistant materials, such as quartz, and a wafer boat 28 made of quartz ([0016]-[0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nemani et al by providing a wire to fix the heating element in the desired position, as taught by Yamaguchi et al, and also to make the wire from a ceramic, such quartz, which is a suitable heat resistant material because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 12, Nemani et al teaches all of the limitation of claim 12, as discussed above, except Nemani et al does not explicitly teach the top of heating assembly comprises a quartz disc. Nemani et al teaches a lid (fig 1), which reads on a disc on top of the heating assembly however is silent to the material of construction. Yamaguchi et al teaches the heat treatment apparatus comprising an inner and outer 28 made of quartz ([0016]-[0018]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nemani et al by providing quartz disc, because quartz, which is a suitable heat resistant material because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 14, Nemani et al does not explicitly teach an oxidation and corrosion resistant material. Yamaguchi et al also teaches the heat treatment apparatus comprising an inner and outer tube and are formed of a heat-resistant materials, such as quartz, and a wafer boat 28 made of quartz ([0016]-[0018]), and quartz reads on a oxidation and corrosion resistant material. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nemani et al by making the wafer cassette from a ceramic, such quartz, which is a suitable heat resistant material, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoo (US 4,246,031) teaches a mini batch furnace with a process chamber 14b, a quartz wafer carrier and a housing 12 comprising a first and second heating circuit  and furnace assembly 10 (Fig 1; col 3, ln 45 to col 7, ln 55).

	Oikawa (US 2019/0295867) teaches a heating element enclosed in a ceramic (e.g. quartz) ([0045]).
	Hirano (US 2012/0076936) teaches a zig zap pipe unit (fig 20; [0203]-[0220]).
	Shiraiwa (US 5,273,423) teaches a snake pipe (Fig 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714